                                                                                                Civil Action No. 5:21-cv-00372




                                                                      The Fuentes Firm, PC, 15600 San Pedro Avenue, Suite 304,
                                                                      San Antonio, Texas 78232 (281) 378-7640
     Thomas J. Henry; 521 Starr Street, Corpus Christi, TX 78401



                                                                                                                          X

                                                                                   X




                       X




               X


                            28 U.S.C §1332(A), 1441 AND 1446
                           Personal Injury Suit as a result of Motor Vehicle Accident

                                                                                                            x




04-12-2021                                     /s/ Jeremy Thompson
